JONES, Justice
(dissenting).
I concur with that portion of the majority opinion which states:
“We conclude that under proper conditions a circuit judge may, in addition to the regularly empaneled grand jury, empanel an additional grand jury to function concurrently.”
I feel that I must register my dissent to the result reached by the majority.
It is my view that the showing of the need for an additional grand jury by the Commonwealth’s Attorney made it incumbent upon the circuit judge to empanel an additional grand jury. The record reveals that the average number of cases presented to the respective monthly grand juries of Jefferson County for 1976 have ranged from three hundred to four hundred and fifty presentments.
The majority’s view that “alleged financial irregularities in the operation of the Jefferson County School Board” is insufficient to authorize the circuit judge to empanel an additional grand jury. The majority’s position is that an allegation of “criminal conduct” are the magic words constituting the key that opens the door to an investigation. In my view, that premise is based on quicksand and subject to be mired forever in a quagmire of misunderstanding concerning the word, “irregularities.”
I am persuaded that a complaint of alleged “financial irregularities” is a charge of criminal conduct. The New Century Dictionary defines irregularities as “not conformed or conforming to rules of justice or morality . . . ” A distinguished American poet, more than a hundred years ago, expressed his views on the matter as follows:
“Now that to steal by law is grown an art And ‘slightly irregular1 dilutes the shame of what had once a somewhat blunter name.”1
The Commonwealth’s Attorney had complaints from citizens about the irregularities of the Jefferson County Board of Education. He had complaints from three elected state representatives. He had reports from newspaper articles concerning the “irregularities.” Pray tell, what other information did he require? Certainly, he was not required to “show his hand.” However, he had both the duty and the obligation to request the convening of an additional grand jury. Those who had complained were entitled to tell a grand jury the nature and the extent of their knowledge of the irregularities.
I am of the opinion that a judge of a circuit court charged with criminal jurisdiction has the inherent power to call a grand jury at any time he thinks, in good faith, that the situation requires him to do it. If the judge had the same information as did the Commonwealth’s Attorney, he needed no motion nor affidavit in support of the motion to empanel an additional grand jury.
The circuit judge is required by rule of this court to charge the grand jury as follows:
“The court shall swear the grand jurors and charge them to inquire into every offense for which any person has been held to answer and for which an indictment or information has not been filed, or other offenses which come to their attention or of which any of them have knowledge. The court shall further in*5struct the grand jurors concerning inspections and reports which are required of them by law.” RCr 5.02.
Since time immemorial, this court has adhered to the principle that a writ of prohibition is an extraordinary remedy. Prohibition should be granted when the circuit judge acts without his jurisdiction or when he acts erroneously in his jurisdiction. In my view a judge should not be prohibited from fulfilling the duties required of him unless irreparable injury will result for which there is no adequate remedy. None of these conditions are present in this case.
In argument to this court, counsel for the Board of Education of Jefferson County stated that it “had nothing to hide” and that the board “welcomed an investigation.” Those noble expressions belie the board’s action to seek and secure a grant of prohibition.
In my view the granting of prohibition in this case is not conducive to the fair and efficient administration of justice. I would have denied prohibition. In my opinion the “proper conditions” existed for the circuit judge to empanel an additional grand jury. For the reasons enumerated, I dissent.

. Lowell, James Russell, “Témpora Mutantur.